                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ERIC DEVAL LEWIS                                             CIVIL ACTION

VERSUS                                                       NUMBER: 19-2423

COLONEL MIKE TODD, ET AL.                                    SECTION: “F”(5)


                                       ORDER

      The Court, having considered the motion, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to file an amended/supplemental complaint is

denied.

      New Orleans, Louisiana, this 30th day of               January                , 2020.




                                                     MARTIN L.C. FELDMAN
                                                 UNITED STATES DISTRICT JUDGE
